ACCEPTED
                                                                                      14-15-00186-CV
                                                                      FOURTEENTH COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                7/27/2015 10:45:43 PM
                                                                                CHRISTOPHER PRINE
                                                                                               CLERK



                CAUSE NO. 14-15-00186-CV
    ____________________________________________________________
                                                      FILED IN
                                                14th COURT OF APPEALS
                                                   HOUSTON, TEXAS
                  IN THE COURT OF APPEALS       7/27/2015 10:45:43 PM
          FOR THE FOURTEENTH DISTRICT OF TEXAS  CHRISTOPHER A. PRINE
                                                         Clerk
_____________________________________________________________

             IN THE INTEREST OF W.J.B. & J.B.
_______________________________________________ ______________

       From the 311th Judicial District Court of Harris County, Texas
                     Cause No. 2009-23300


          MOTION FOR EXTENSION TO FILE NOTICE OF APPEAL

1. This is an accelerated appeal in a parental termination case.

2. On July 16, 2015, this Court notified appellate counsel that a notice of appeal

   had been filed within a time period in which a motion for extension needed to

   be filed. Accordingly, the undersigned appellate counsel files the motion for

   extension of time in which to file a notice of appeal.

3. Counsel asks this Honorable Court to grant a motion for extension of time to

   file a notice of appeal because of the serious issues involved in this case and

   because a motion for extension of time is necessarily implied when the

   perfecting instrument is filed within 15 days of its due date. Verburgt v.

   Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Moreover, appellant parent has a

   reasonable explanation to support the late filing.
   4. The filing of the notice of appeal within this timeframe was due to trial

      counsel’s understanding of the time period in which to file a notice of appeal,

      and communication with appellate counsel with regard to the filing of a notice

      of appeal.

   5. Appellate counsel asks that this Honorable Court grant this motion.

                                             Respectfully submitted,

                                             /s/ Lana Shadwick
                                             Lana Shadwick
                                             State Bar No. 00784951
                                             12535 Kingsride, Ste. 313
                                             Houston, Texas 77024
                                             Telephone: (713) 392-8222
                                             Lana@LanaShadwick.com


                       CERTIFICATE OF CONFERENCE

      Appellant has notified opposing counsel and there is no opposition to this

motion.

                                             /s/ Lana Shadwick

                         CERTIFICATE OF SERVICE

     The undersigned hereby certifies that a true and correct copy of the foregoing

instrument was forwarded to Asst. Harris County Attorney Sandra Hachem on the

27th day of July, 2015 by electronic mail.

                                        /s/ Lana Shadwick